DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "range" in claim 5 is a relative term which renders the claim indefinite.  The term "range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6 is similarly rejected by virtue of their dependency upon Claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2003250760).
Regarding Claim 1, Takahashi discloses an endoscope processor configured by hardware ([0006] an electronic endoscope apparatus comprising a video scope having an image sensor and a processor), and capable of controlling a light amount control unit configured to control an amount of illumination light for illuminating an object ([0005] and [0015]-[0016] an endoscope automatic light control device that adjusts the amount of light that illuminates a subject), 
an image of which is picked up by an endoscope including an insertion section insertable into a body cavity of a subject ([0001] an endoscope apparatus in which an endoscope (scope) is inserted into an organ such as a stomach and an image of a predetermined part can be observed), 
wherein the endoscope processor performs a halation detection process of detecting a generation state of halation in the image of the object picked up by the endoscope ([0006] Halation ratio calculation means is provided for calculating a halation ratio indicating the ratio of the number of high-luminance pixels to the total number of pixels constituting the image)
performs a light-adjusting operation of adjusting an amount of the illumination light supplied to the endoscope, based on a processing result obtained by the halation detection process ([0006] value of the halation standard ratio functions as a reference value when adjusting the light quantity, and the light quantity adjustment),
endoscope, from among a plurality of light-adjusting modes specified by combinations of the halation detection process and the light-adjusting operation ([0010]-[0014] the electronic endoscope apparatus includes a scope type detection unit that detects the type of the video scope, and the reference value setting unit sets the value of the halation reference ratio according to the type of the video scope.  Based on the comparison with the halation ratio, a light amount adjusting means for adjusting the light amount of the light).
Regarding Claim 2, Takahashi discloses wherein the light amount control unit is provided in a light source device configured to supply the illumination light ([0007] light source unit has a configuration in which a diaphragm, and the light amount is adjusted by opening and closing the diaphragm).
Regarding Claim 7, Takahashi discloses an operation method of an endoscope processor configured to control a light source device configured to supply illumination light for illuminating an object ([0007] light source unit has a configuration in which a diaphragm, and the light amount is adjusted by opening and closing the diaphragm),  
([0001] an endoscope apparatus in which an endoscope (scope) is inserted into an organ such as a stomach and an image of a predetermined part can be observed)
the method comprising: detecting a generation state of halation in the image of the object picked up by the endoscope by a halation detection process; ([0006] Halation ratio calculation means is provided for calculating a halation ratio indicating the ratio of the number of high-luminance pixels to the total number of pixels constituting the image)
performing a light-adjusting operation of adjusting an amount of the illumination light supplied by the light source device to the endoscope, based on a processing result obtained by the halation detection process; ([0006] value of the halation standard ratio functions as a reference value when adjusting the light quantity, and the light quantity adjustment)
and selecting and setting one light-adjusting mode matching a type of the endoscope, from among a plurality of light-adjusting modes specified by combinations of the halation detection process and the light-adjusting operation ([0010]-[0014] the electronic endoscope apparatus includes a scope type detection unit that detects the type of the video scope, and the reference value setting unit sets the value of the halation reference ratio according to the type of the video scope.  Based on the comparison with the halation ratio, a light amount adjusting means for adjusting the light amount of the light).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2003250760) in view of Iida et al. (US 20030076411).
Regarding Claim 3, Takahashi discloses the claimed invention as discussed above concerning claim 2, but does not teach wherein the endoscope processor selects and sets one light-adjusting mode matching a type of the endoscope categorized based on differences in a distal end structure of the insertion section, from among the plurality of light-adjusting modes. 
Iida et al. teach wherein the endoscope processor selects and sets one light-adjusting mode matching a type of the endoscope categorized based on differences in a distal end structure of the insertion section from among the plurality of light-adjusting modes (([0010] a tip characteristic detector that detects the tip characteristics corresponding to a type of the video-scope; and [0034] and [0039]-[0041] brightness of the subject image varies with the characteristics of the tip portion, namely, the types of the video-scopes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to have wherein the endoscope processor selects and sets one light-adjusting mode matching a type of the endoscope . 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, Takahashi teaches an endoscope automatic light control device that adjusts the amount of light that illuminates a subject, and detecting/calculating halation ratio to adjust light quantity and light quantity adjustment ([0006]-[0011]), but fails to teach a first light adjusting mode of detecting halation generated at a center portion of the image, a second light adjusting mode of detecting a halation generated in an entire region of the image, and a third light adjusting mode of performing the second halation detection process, and performing a light-adjusting operation of maintaining an amount of the illumination light, in a case where a generated amount of halation obtained as a processing result of the second halation detection process, is less than a predetermined amount. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20120075445			Uchihara; Masanobu
US 20060082646			Abe; Kazunori et al.
US 20150366444			Morimoto et al.
US 20140152790			Saito et al.
US 20090058998			Kagaya
US	 20100331624			Suzuki et al.		
Uchihara (US 20120075445) discloses an endoscope providing a level selector for selecting a halation reduction level, and a luminance ratio of a first region containing a central area of an acquired image and a second region closer to the periphery thereof ([0011] and [0023]). Uchihara also discloses an imaging device providing a mask selector and a reduction level selector for selecting a halation reduction level; and a light measuring means for obtaining a photometric value representing a whole brightness of said acquired image, and brightness adjusting means for adjust an imaging condition affecting the brightness of said acquired image based on said photometric value (Figs.3 and 5D, [0011] and [0023]).
Abe (US 20060082646) disclose an image obtained by an electronic endoscope apparatus which is changed to an image that is appropriate for observation with suppressed halation and fewer dark areas. Halation detection means detects halation of a predetermined level or higher in an image represented by a signal obtained by an imaging device, based on the signal. Light amount adjustment means decreases an 
Morimoto et al. (US 20150366444) disclose an endoscope system comprising a halation detection section 213 detecting halation from the B2 image signal. The exposure designation value calculation unit 210 calculates an exposure designation value using the signal values of pixels other than a pixel in which halation is detected, instead of calculating the exposure designation value using all pixels of the B2 image signal. In this manner, it is possible to adjust the exposure more accurately.  (See Figure 19 and [0111]).
Saito et al. (US 20140152790) disclose an endoscope system comprising an image processor 100 including a halation detector 100a, which is identical to the halation detector 90a of the first embodiment, and a luminance adjusting filter section 100b.  (See [0097]-[0100]).
Kagaya (US 20090058998) discloses an endoscope apparatus a  mode selector capturing the photometric modes which are stored in the model-associated mode storing section associated with the same model as that of the scope, as the photometric modes selected by the mode selector.  (See figures and [0017]).
Suzuki et al. (US 20100331624)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571}272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795